Citation Nr: 1747665	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss.

2.  Entitlement to service connection for right ear sensorineural hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

T. Bierer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from February 1962 to February 1966 as a Jet Engine Mechanic.  The Veteran also served on active duty for training (ACDUTRA) in the Army National Guard from June 1958 to December 1958.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017 at the St. Petersburg RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left ear sensorineural hearing loss did not manifest during service, did not manifest to a compensable degree within one year of service, did not display the required chronology of symptomatology, and has not been shown to be related to service.

2.  The Veteran's right ear sensorineural hearing loss did not manifest during service, did not manifest to a compensable degree within one year of service, did not display the required chronology of symptomatology, and has not been shown to be related to service.

3.  The Veteran's bilateral tinnitus did not manifest during service, did not manifest to a compensable degree within one year of service, did not display the required chronology of symptomatology, and has not been shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.306, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for right ear sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.306, 3.385 (2016).

3.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).




Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability is present as a result of an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent evidence which shows (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed Cir. 2004).

For VA purposes, impaired hearing is considered a disability if any of the following conditions are met: (1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Conversely, for VA purposes, the threshold for normal hearing is from zero to twenty decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, not all hearing loss constitutes a hearing loss disability for VA purposes, and only those losses at the frequencies given above are sufficient for service connection.  38 C.F.R. § 3.385 (2016).

Tinnitus, defined as a noise subjectively heard within the ears, is a disorder which can be ascertained through a veteran's own senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For veterans who have served for ninety days or more during a period of war or after December 31, 1946, certain disabilities, such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.307(a), 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258 (2015).

For a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease is required in addition to sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2016).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Hensley, 5 Vet. App. at 159.  The absence of in-service evidence of a hearing loss disability during a veteran's period of service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability which meets the requirements of § 3.385 as detailed above, along with a medically sound basis for attributing such disability to service, may serve as a basis for granting service connection.  Combee v. Brown, 34 F.3d 1039, 1043-44 (1994).

Facts and Analysis

To begin, the Board finds that the Veteran has the required present disabilities.  Regarding sensorineural hearing loss in the Veteran's left and right ears, the two private audiological examinations in March 2009 signed by D. Rodriguez, the July 2013 private examination by Dr. Lierra Sobolevskiy, as well as the VA examination from July 2010, all show hearing loss which satisfy the requirements of 38 C.F.R. § 3.385 (2016).  For bilateral tinnitus, the Veteran's lay testimony regarding symptoms in the hearing transcript from June 2017, along with the same recorded in the July 2010 VA examination and the September 2014 private examination by Dr. Robert Collette, all support a finding of a present disability.  Jandreau, 492 F.3d 1372.

Similarly, the Board acknowledges that, while provided with hearing protection, the Veteran was exposed to jet engine noise consistent with his specialty as a Jet Engine Mechanic as reflected in his DD-214 and the Veteran's statements reflected in the hearing transcript.  Jandreau, 492 F.3d 1372.  The Board finds the Veteran's testimony as to the duties undertaken and the environmental factors present during his service competent and credible and accordingly views the testimony as having probative weight.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the in-service occurrence requirement is satisfied.

Given this, the Veteran could satisfy the third requirement, that of a nexus between the present disabilities and the in-service incurrence, by either presumptive service connection or through direct service connection.  Each possibility, for both sensorineural hearing loss in the Veteran's left and right ears and bilateral tinnitus, will be dealt with in turn.

Presumption of Nexus

First, because the Veteran served during the Vietnam era, an eligible wartime period, as well as after January 1, 1947, the presumption of a nexus between the present sensorineural hearing loss and tinnitus disabilities and the in-service noise occurrences would apply if symptoms manifested during service or manifested themselves to a compensable degree within one year of separation.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.307(a), 3.309(a) (2016).

Concerning the Veteran's sensorineural hearing less in his left and right ears, the Board notes only the Veteran's testimony during the June 2017 hearing deals directly with the time the hearing loss disability began.  While other evidence, such as the September 2014 medical opinion by Dr. Collette and the July 2010 VA examination detail the possible link between the in-service noise exposure and the present disability, they do not concern when any hearing loss disability began.  During the hearing, the Veteran testified that the hearing loss was first subjectively noticed approximately five years after separation from service.  Although nothing on the record indicates that the Veteran possesses the required experience or training to provide a medical diagnosis, the Veteran is competent to discuss his own observed or physical symptoms, and may accordingly provide lay testimony on that basis.  38 C.F.R. § 3.159(a)(2) (2016); Jandreau, 492 F.3d 1372.  The Board finds the Veteran credible and the evidence probative as to the time of the incurrence of the hearing loss in the Veteran's left and right ears.  Charles, 16 Vet. App. at 374-75; Layno, 6 Vet. App. 465.  Accordingly, the Board finds that the hearing loss in the Veteran's left and right ears began approximately five years after separation and did not manifest itself during service or to a compensable degree within the required one year timeframe after service.  Therefore, the presumption of service connection for hearing loss in the Veteran's left and right ears is not present.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.307(a), 3.309(a) (2016).

Further, the Board does not find a continuity of symptomatology regarding the Veteran's sensorineural hearing loss in his left and right ears.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  As above, the Veteran has not indicated that hearing loss was noticed since service, but rather testified at the June 2017 hearing that the hearing loss began approximately five years after separation.  The Board again finds the Veteran's testimony competent, credible, and probative as to the time of the bilateral sensorineural hearing loss.  38 C.F.R. § 3.159(a)(2) (2016); Jandreau, 492 F.3d 1372.  Accordingly, because the symptoms were not reported until significantly after separation, the nexus between the Veteran's present sensorineural hearing loss in his left and right ears has not been met through continuity of symptomatology.  Walker, 708 F.3d 1331; Shedden, 381 F.3d at 1167.

Concerning the Veteran's bilateral tinnitus disability, the Board notes the Veteran's statements as to the time of the incurrence in the application from January 2010, the July 2010 VA examination and the Veteran's statement from July 2013.  In the January 2010 application, the Veteran asserted that the tinnitus began in February 1966.  It is noted that the last entry in the Veteran's service medical records is dated in January 1966.  The VA examination from July 2010 indicates that the Veteran stated that the tinnitus began approximately three years prior to that time, and an April 2002 VA treatment record indicates that the Veteran denied tinnitus at that time.  The Veteran contends that the July 2010 examination's statement about the onset of the tinnitus in or about 2007 was the result of mishearing the examiner.  The Board notes the inconsistency as to the statements made as to the onset of the tinnitus and will address it in a following section.

Concerning medical records for tinnitus, the September 2014 private examination only opined as to the connection between the present bilateral tinnitus and the in-service noise exposure, but not the time of the tinnitus beginning to a compensable degree.  The July 2010 VA examination indicates that the Veteran informed the VA that the tinnitus began approximately three years prior to that time, during or about 2007, while the Veteran was separated from service in 1966.  The Veteran also denied tinnitus during an April 2002 VA examination.  However, the Board notes that the Veteran also indicated in July 2013 that the statement made to the VA examiner in July 2010 examination was based upon hearing the examiner improperly.  Given this inconsistent testimony, the Board must again weigh the evidence and make a finding of fact.

As before, the Veteran is competent to discuss his own observed or physical symptoms, and may accordingly provide lay testimony on that basis.  38 C.F.R. § 3.159(a)(2) (2016); Jandreau, 492 F.3d 1372.  While not binding upon the Board, the Board may use the Federal Rules of Evidence to assist in the articulation of the Board's reasoning for evaluating evidence.  Rucker v. Brown, 10 Vet. App 67, 73 (1997).  Statements made by an individual to their physician for medical diagnosis or treatment are not excluded under the rule against hearsay, indicating that such statements are likely to be truthful based upon the patient's desire to receive appropriate care.  Fed. R. Evid. 803(4).  This same situation was present during the Veteran's April 2002 and July 2010 examinations.  Id.  Conversely, the statements made in application for benefits and on the July 2013 statement were not made for the purposes of medical treatment.  Accordingly, based upon the reasoning of Rule 803(4), the Veteran's statements to health care professionals are afforded greater probative weight than those made pursuant to the application for compensation.  Therefore, the Board finds that the Veteran's bilateral tinnitus began approximately three years before the July 2010 VA examination and did not manifest itself during service nor within the required one year timeframe after service.  Therefore, the presumption of service connection for bilateral tinnitus is not present.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.307(a), 3.309(a) (2016).

Similarly, the Board does not find a continuity of symptomatology for the Veteran's bilateral tinnitus.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  As before, the Veteran indicated during the VA examination that the tinnitus began approximately three years prior to that time.  For the same reasoning as in the preceding paragraph, because the symptoms were not reported until significantly after separation, the nexus between the Veteran's present bilateral tinnitus has not been met through continuity of symptomatology.  Walker, 708 F.3d 1331; Shedden, 381 F.3d at 1167.

Direct Service Connection

Given that the presumption of service connection is not present, direct service connection will then be examined for the Veteran's bilateral hearing loss.  Combee, 34 F.3d at 1043-44.  Because the standards and evidence for sensorineural hearing loss and tinnitus differ, each disability will be analyzed separately in their respective sections below.

Bilateral Sensorineural Hearing Loss

Turning first to the Veteran's sensorineural hearing loss in his left and right ears, the Board notes that there are conflicting medical opinions as to the nexus between the Veteran's present disabilities and in the in-service occurrence.  The private opinion by Dr. Collette asserts such a connection, while the VA opinion from July 2010 found it less likely than not that such a connection exists.  Given this conflict, the Board must weigh the credibility and probative weight of these opinions and make a factual determination on that basis.  Macarubbo v. Gober, 10 Vet. App. 388 (1997); Eddy v. Brown, 9 Vet. App. 52 (1996).

When analyzing conflicting medical evidence, the Board must consider whether or not an opinion is (1) based upon sufficient facts or data, (2) is the product of reliable principles and methods, and (3) is the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The examiner's access to the claims folder and the thoroughness and detail of the opinion are also factors used to determine probative value.  Id.; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Here, two opinions are present: the VA examination from July 2010 and the private opinion by Dr. Collette from September 2014.  Each examination will be dealt with in turn.

Turning first to the VA examination, that examination is given probative weight for the reasoning detailed below.  Concerning the first factor, the examination notes that only the Veteran's service medical records were reviewed but not his private medical records nor the VA records.  However, the record does not reflect any private medical records present within the relevant one year timeframe after the Veteran's separation from service, nor does the record reflect a continuity of symptomatology.  Walker, 708 F.3d 1331; Hensley, 5 Vet. App. at 159.  As detailed above, the Board found that no symptoms were present for a significant period after service.  As such, the reported failure to review private medical records does not affect the sufficiency of the facts.  Similarly, a review of the VA medical records available on the record for the Veteran does not show any records for the relevant period either.  The same reasoning which applied to the private medical records accordingly applies to the VA records and the failure did not affect the sufficiency of the facts.

Second, the Board finds that the VA examination was done according to reliable principles and methods.  The examination was undertaken according to the VA's standards for hearing loss.

Finally, the Board finds that the data resulting from the examination was appropriately applied to the facts.  The VA examination was conducted by an examiner identified as an audiologist, was done according to VA standards and cited to medical literature and applied the same to the facts before the examiner, which were previously held to be sufficient above.  38 C.F.R. § 3.385 (2016).  The examination indicated that the separation audiogram was within normal limits, and no medical records are before the Board which indicates a hearing loss disability to a compensable degree within the required one year after separation.  Walker, 708 F.3d 1331; Hensley, 5 Vet. App. at 159.  There was also no continuity of symptomatology because no evidence is present on the record as to reported symptoms after service.  Both of these findings are supported by the Veteran's testimony during the hearing before the undersigned Veterans Law Judge which was that hearing loss began approximately five years after service.  Nieves-Rodriguez 22 Vet. App. at 302.

In contrast, the private opinion from September 2014 is not afforded probative weight.  Like the VA examination, the private opinion only reviewed the Veteran's service medical records, but did not include any pure-tone or speech recognition test data.  Without this information present on the record, the Board concludes that the examination was not based upon sufficient facts or data as no quantitative testing took place.  Nieves-Rodriguez, 22 Vet. App. at 302.

Concerning the second element, examination only states that patient history was taken and a physical examination was performed with the Veteran's military records.  As before, there is no indication as to what the examination entailed and no pure tone or speech recognition testing data is present.  Given this lack of data on the record, the Board finds that the examination was not done according to reliable principles and methods because no basis for the examiner's findings were given.  Nieves-Rodriguez 22 Vet. App. at 302.  Without a basis upon which the findings were based, the opinion is merely conclusory and can be afforded little probative weight.  Millter v. West, 11 Vet. App. 345 (1998).  

Finally, the Board finds that the private examination was not the result of principles and methods properly applied to the facts.  As previously discussed, the Veteran's hearing was normal for VA purposes at separation, no medical records indicating compensable hearing loss were present within the required year after leaving service, and the Veteran testified that hearing loss was not noticed until approximately five years after service.  Walker, 708 F.3d 1331; Hensley, 5 Vet. App. at 159.  The private medical opinion indicated "a high correlation" to the Veteran's hearing loss and it being aggravated by noise exposure during service.  However, the facts on the record as found by the Board above do not support such a finding, as no compensable hearing loss was present during service, within the year subsequent to separation, and no continuity of symptomatology exists on the record.  An error as to the underlying medical history renders a medical opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the application of the medical findings are not sufficiently applied to the facts before the Board.  Nieves-Rodriguez 22 Vet. App. at 302.

Further, no hearing loss was present at the time of discharge based upon the audiology records provided within the Veteran's service medical records.  According to VA policy, the records indicated are presumed to have been taken according to the ASA standard, and have been converted to the present ISO-ANSI standard utilized within the statute by adding between 5 and 15 Hertz.  It is noted that only the frequency ranges relevant for the purposes of determining hearing losses for VA purposes, namely 500, 1000, 2000, 3000, and 4000 Hertz, are utilized in the interest of clarity.  It is further noted that a spoken and whispered voice test was undertaken during the Veteran's entrance physical examination in February 1962 which scored the Veteran at 15/15 on both ears for both tests.  As such, the Veteran is still presumed to have been sound at the time of enlistment.  38 U.S.C.A. § 1132 (West 2014).  As shown by the data below, no hearing loss was present during service or at separation for VA purposes.  Hensley, 5 Vet. App. at 159.

October 1962 Hearing Conservation Data
Right Ear
Hertz
500
1000
2000
3000
4000
Adj. Value
5
0
0
5
-5

Left Ear
Hertz
500
1000
2000
3000
4000
Adj. Value
10
0
0
0
-5

June 1964 Hearing Conservation Data
Right Ear
Hertz
500
1000
2000
3000
4000
Adj. Value
15
10
10
20
5

Left Ear
Hertz
500
1000
2000
3000
4000
Adj. Value
15
10
10
15
5


January 1966 Discharge Examination
Right Ear
Hertz
500
1000
2000
3000
4000
Adj. Value
15
10
10
15
5

Left Ear
Hertz
500
1000
2000
3000
4000
Adj. Value
15
10
10
15
5

Accordingly, the Board finds the preponderance of the evidence weighs against the required nexus between the Veteran's in-service noise exposure and his current sensorineural hearing loss in his left and right ears.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus

Concerning tinnitus, the Board again recognizes the Veteran's ability to self-diagnose the condition.  38 C.F.R. § 3.159(a)(2) (2016); Jandreau, 492 F.3d 1372; Barr, 21 Vet. App. 303.  Further, the Board again notes the conflicting medical evidence between the July 2010 VA examination and the private medical opinion from September 2014, as well as conflicting statements as to the onset of the bilateral tinnitus by the Veteran in April 2002, July 2010, July 2013, and during the hearing in May 2017.  For the same reasoning as before, the Board finds the Veteran's tinnitus began approximately three years before the VA examination in July 2010.  Nieves-Rodriguez, 22 Vet. App. at 302; Fed. R. Evid. 803(4).  Accordingly, the weight of the evidence is against the Veteran as to the nexus between the in-service jet engine noise exposure and the present bilateral tinnitus disability.  Alemany, 9 Vet. App. 518.

In these circumstances, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hearing loss in the left ear, right ear, and tinnitus is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for sensorineural left ear hearing loss is denied.

Service connection for sensorineural right ear hearing loss is denied.

Service connection for bilateral tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


